DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/04/2021.

Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.    	The information disclosure statements (IDS) submitted on 6/03/2019 has been considered by the examiner.

Drawings
4. 	The drawings submitted on 6/03/2019 are acknowledged and accepted by the examiner.

Response to Arguments
5.	Applicant's arguments filed 3/04/2021 have been fully considered but they are not persuasive.
 	First, applicant argues “Yokoyama does not disclose any flat laminated busbar that includes at least three electrically conductive layers which at least partially overlap one another”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1, 2A, 3 of Yokoyama 
The first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3] includes at least three electrically conductive layers [71, 73, 75, FIG. 3]. The electrically conductive layers [71, 73, 75, FIG. 3] have the partially overlap one another at [71, 73, 75, FIG. 3].
The second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3] includes at least three layers [72, 74, 76, FIG. 3]. The electrically conductive layers [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3] have the partially overlap one another at [72, 74, 76, FIG. 3]. 

Second, applicant argues “Furthermore, Yokoyama does not disclose the second flat laminated busbar that is oriented transverse to the first flat laminated busbar and conductively coupled to the first flat laminated busbar. As shown in Figures 3 and 4, for example, all of the busbars in Yokoyama used to form conductive bridges (e.g., busbars 69, 70, 71-76, and 77-79) are oriented along the same plane or at least parallel planes”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1, 2A, 3 of Yokoyama discloses the multi-phase inverter 1, FIG. 1. The multi-phase inverter 1, FIG. 1 comprises the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3] and the second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3].
The first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3] elongated along in the first direction of Y. The second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3] elongated along in the second direction of X. The second flat laminated 
The first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3] and the second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3] are oriented along the same plane of the first direction of Y and the second direction X.

Third, applicant argues “Yokoyama also does not disclose any capacitor mechanically mounted on any flat laminated busbar. Even if one or more of the busbars 69, 70, 71-76, 77-79 could be considered a flat laminated busbar, there are no capacitors mechanically mounted to the busbars. The capacitors 37-39 (Figure 2A) are disposed within the case 43, and the busbars are outside of the case 43 connected to the terminals 43-50 (Figure 4). In the rejection of claim 1, the Office Action cites to various electrical terminals of the smoothing capacitor module 41 and the switching module 52 as the multiple layers of the first flat laminated busbar. For example, the Office cites to terminals 43 and 44 of the capacitor module 41 and terminals 60-62 of the switching module 52. But, these terminals 43, 44, 60-62 are discrete, spaced apart electrical contacts as shown in the plan view of Figure 3. These terminals are not layers of a common laminated bus bar. Furthermore, these terminals do not partially overlap one another.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1, 2A, 3 of Yokoyama discloses the multi-phase inverter 1, FIG. 1. The multi-phase inverter 1, FIG. 1 
The multi-phase inverter 1, FIG. 1 also comprises the capacitors 37, 38, 39, FIG. 1, FIG. 2A. The capacitors 37, 38, 39, FIG. 1 have the positive terminal 69, FIG. 1 and the negative terminal 70, FIG. 1. The capacitors 37, 38, 39, FIG. 2A are in the capacitor module 41, FIG. 2A. The capacitors in the capacitor module 41, FIG. 3 mechanically mounted at [69, 70, 72, 74, 76, FIG. 3] on the second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3]. The terminals [72, 74, 76, FIG. 3] are partially overlap one another at [72, 74, 76, FIG. 3].

Fourth, applicant argues “The Office Action also relies on the busbars 69, 70 which extend from the smoothing capacitor module 41 to a DC power source for allegedly representing both the second flat laminated busbar and the recited positive and negative bushings included in the second flat laminated busbar. However, the busbars 69, 70 are not bushings. Furthermore, the Office is not permitted to rely on the same components in a cited reference to represent two different elements recited in a claim. The Office has not demonstrated the Yokoyama discloses a first and second flat laminated busbars that are conductively coupled, where the second flat laminated busbar includes positive and negative bushings”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figures 1, 2A, 3 of Yokoyama discloses the multi-phase inverter 1, FIG. 1. The multi-phase inverter 1, FIG. 1 
The second flat laminated busbar [69, 70, 72, 74, 76, 77, 78, 79, FIG. 3] includes the external positive bushing 69, and the external negative bushing 70. The internal positive and negative terminal connectors 43, 44 coupled with the external positive and negative bushings 69, 70.


Claim Rejections - 35 USC §102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama [US 2016/0294301 A1].

Regarding claim 1, Yokoyama discloses a phase module assembly [54, 55, 31, D1, 32, D2, 60, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)] of a multi-phase inverter [1, FIG. 1], the phase module assembly [54, 55, 31, D1, 32, D2, 60, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)] comprising:

one or more switches [(Q1-Q6 FIG. 1), (52, FIG. 2B, FIG. 3), (paragraph 0030)] conductively coupled with the internal positive and negative terminal connectors [(connector between 43, 69), (connector between 44, 70) FIG. 3, (paragraph 0030)] and configured to convert the direct current [voltage between P 69 and N 70, FIG. 1] into one phase [U or V or W, FIG. 1] of a multiphase alternating current [U, V, W, FIG. 1];
and capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] mechanically mounted [41 mounted to 69, 70, FIG. 3] on the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)].

Regarding claim 2, Yokoyama further discloses the external positive and negative bushings [69, 70, FIG. 3, (paragraph 0030)] are symmetrically arranged to one side [(69, 70, FIG. 3) symmetrically arranged to (66, FIG. 3)] of the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)].

Regarding claim 3, Yokoyama further discloses the external positive and negative bushings [69, 70, FIG. 3, (paragraph 0030)] of the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)] are conductively coupled to a DC link busbar [10, 69, P, 70, N, 37, FIG. 1], [69, 70, FIG. 3, (paragraph 0030)], the DC link busbar [10, 69, P, 70, N, 37, FIG. 1], [69, 70, FIG. 3, (paragraph 0030)] configured to extend across [by 69, 70, FIG. 3, (paragraph 0030)] and 

Regarding claim 4, Yokoyama further discloses the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] is horizontally oriented [direction of Y, FIG. 3] is substantially planar along a first two-dimensional plane [plane in directions of Y and Z, FIG. 3], and the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)] is vertically oriented [direction of X, FIG. 3] substantially planar along a second two-dimensional plane [plane in directions of X and Z, FIG. 3] that is orthogonal to the first two-dimensional plane [plane in directions of Y and Z, FIG. 3].

Regarding claim 5, Yokoyama further discloses the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] is conductively coupled to a portion [77, 78, 79, FIG. 3, (paragraph 0030)] of the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)] spaced apart from the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] mechanically mounted [66 is mounted on 41, FIG. 3 ] on the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)].

Regarding claim 6, Yokoyama further discloses a heat sink [64, FIG. 4, (paragraph 0034)], the one or more switches [(Q1-Q6 FIG. 1), (52, FIG. 2B, FIG. 3), 

Regarding claim 7, Yokoyama further discloses the heat sink [64, FIG. 4, (paragraph 0034)] includes elongated fins [64c, FIG. 4, (paragraph 0034)] arranged to direct airflow between the fins [64c, FIG. 4, (paragraph 0034)] in directions [directions of Z and X, FIG. 3] that are perpendicular to the first direction [direction of Y, FIG. 3].

Regarding claim 8, Yokoyama further discloses a housing that encloses the first flat laminated busbar, the one or more switches [(Q1-Q6 FIG. 1), (52, FIG. 2B, FIG. 3), (paragraph 0030)], and the heat sink [64, FIG. 4, (paragraph 0034)], wherein the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] and the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)] are disposed outside of the housing [65, FIG. 3, (paragraph 0030)].

Regarding claim 9, Yokoyama further discloses the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] includes a bent tab [bent tab of 60 or 61 or 62, FIG. 3] disposed at an end of the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] that is opposite of an end of the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] that is coupled with the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, 

Regarding claim 10, Yokoyama further discloses the one or more switches [(Q1 -Q6 FIG. 1), (52, FIG. 2B, FIG. 3), (paragraph 0030)] are insulated gate bipolar transistors [Q1-Q6 FIG. 1, (paragraph 0022)].

Regarding claim 11, Yokoyama further discloses the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] are solely mechanically supported [by 66, FIG. 3] by the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)].

Regarding claim 12, Yokoyama further discloses the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] are one or more low inductance capacitors [37, 38, 39, FIG. 1 have low inductances].

Regarding claim 13, Yokoyama further discloses the one or more capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] include a first capacitor [37,
FIG. 1, FIG. 2A], [inside of (41, FIG. 3), (paragraph 0030)] mechanically mounted to and extending from a first side [side at between (69, 70) and (71, 72), FIG. 3] of the second flat laminated busbar [69, 70, 71, 74, 76, 77, 78, 79, FIG. 3, (paragraph 0030)] and a second capacitor [38, FIG. 1, FIG. 2A], [inside of (41, FIG. 3), (paragraph 0030)] mechanically mounted [inside of 66, FIG. 3), (paragraph 0030)] to and extending 

Regarding claim 20, Yokoyama discloses a multi-phase inverter assembly [1, FIG. 1] comprising: a first phase module assembly [Q1, D1, Q2, D2, FIG. 1, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)];
a second phase module assembly [Q3, D3, Q4, D4, FIG. 1, FIG. 2B], [phase between 43, 44 and 61, FIG. 3, (paragraph 0030)];
and a DC link busbar [(10, P 69, N 70, FIG. 1), (69, 70, FIG. 3, paragraph 0030)] that extends across the first and second phase module assemblies [Q1, D1, Q2, D2, FIG. 1, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)], and [Q3, D3, Q4, D4, FIG. 1, FIG. 2B], [phase between 43, 44 and 61, FIG. 3, (paragraph 0030)] and separately conductively couples to both the first and second phase module assemblies [Q1, D1, Q2, D2, FIG. 1, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)], and [Q3, D3, Q4, D4, FIG. 1, FIG. 2B], [phase between 43, 44 and 61, FIG. 3, (paragraph 0030)] to supply direct current [voltage between P 69 and N 70, FIG. 1] from a power source [10, FIG. 1, (paragraph 0030)] to the first and second phase module assemblies [Q1, D1, Q2, D2, FIG. 1, FIG. 2B], [phase between 43, 44 and 60, FIG. 3, (paragraph 0030)], and [Q3, D3, Q4, D4, FIG. 1, FIG. 2B], [phase between 43, 44 and 61, FIG. 3, (paragraph 0030)], wherein each of the first and second phase module assemblies [Q1, D1, Q2, D2, FIG. 1, FIG. 2B], [phase between 
a first laminated busbar [43, 44, 60, 61, 62, FIG. 3, (paragraph 0030)] elongated along a first direction [direction of Y, FIG. 3] and configured to be conductively coupled with a load [20, FIG. 1], the first laminated busbar [43, 44, 60, 61, 62, FIG. 3, (paragraph 0030)] including multiple electrically conductive layers [43, 44, 60, 61, 62, 69, 70, 77, 78, 79, FIG. 3] that at least partially overlap one another [overlap at 71, 73, 75, FIG. 3, (paragraph 0030)] and internal terminal connectors [(connector between 43, 69), (connector between 44, 70) FIG. 3, (paragraph 0030)];
a second laminated busbar [69, 70, 77, 78, 79, FIG. 3, (paragraph 0030)] oriented transverse to the first laminated busbar [43, 44, 60, 61, 62, FIG. 3, (paragraph 0030)], the second laminated busbar [69, 70, 77, 78, 79, FIG. 3, (paragraph 0030)] conductively coupled to the first flat laminated busbar [43, 44, 71, 73, 75, 60, 61, 62, FIG. 3, (paragraph 0030)] and configured to be conductively coupled with the power source [10, FIG. 1, (paragraph 0030)] such that direct current [voltage between P 69 and N 70, FIG. 1] from the power source [10, FIG. 1, (paragraph 0030)] is conveyed to the first laminated busbar [43, 44, 60, 61, 62, FIG. 3, (paragraph 0030)] through the second laminated busbar [69, 70, 77, 78, 79, FIG. 3, (paragraph 0030)];
insulated gate bipolar transistors [Q1-Q6 FIG. 1, (paragraph 0022)] conductively coupled with the internal terminal connectors [(connector between 43, 69), (connector between 44, 70) FIG. 3, (paragraph 0030)] of the first laminated busbar [43, 44, 60, 61, 62, FIG. 3, (paragraph 0030)], the insulated gate bipolar transistors [Q1-Q6 FIG. 1, (paragraph 0022)] configured to convert the direct current [voltage between P 69 
and capacitors [(37, 38, 39, FIG. 1, FIG. 2A), (41, FIG. 3), (paragraph 0025)] mechanically mounted [41 mounted to 69, 70, FIG. 3] on and conductively coupled to the second laminated busbar [69, 70, 77, 78, 79, FIG. 3, (paragraph 0030)].

Claim Rejections - 35 USC §103
8.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.   	 Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama [US 2016/0294301 A1] and in view of Namou [US 2017/0257039 A1].

Regarding claim 21, Yokoyama does not disclose a bulk capacitor conductively coupled to the DC link busbar. 
However, Namou teaches a bulk capacitor [222, FIG. 2, (paragraph 0019)] conductively coupled to the DC link busbar [DC bus on 222, FIG. 1, (paragraph 0019)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the inverter stack assembly of Yokoyama to include a bulk capacitor conductively coupled to the DC link busbar of Namou for the purpose of filtering the high voltage between the positive conductor and the negative conductor, (paragraph 0019).

Allowable Subject Matter
10.	 Claims 14-16, and 18-19 are allowed.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 14, none of the prior art alone or in combination discloses “a bulk capacitor located between the first multi-phase inverter assembly and the second
multi-phase inverter assembly, wherein the first DC link busbar is conductively coupled to the second DC link busbar and the bulk capacitor is conductively coupled to both the first and second DC link busbars”.
Dependent claims 15-16, and 18-19 are allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838